Case: 14-50774      Document: 00513106569         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                                July 7, 2015
                                    No. 14-50774
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLO LEE REYES, also known as El Raton,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-527-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Carlo Lee Reyes was convicted, following a jury trial, of aiding and
abetting smuggling goods from the United States and possession of a firearm
by a convicted felon. The district court sentenced Reyes to the statutory
maximum terms of imprisonment on each count and ordered the sentences to
run consecutively, for a total sentence of 240 months of imprisonment and a
three-year term of supervised release.           Reyes argues that his sentence is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 14-50774   Document: 00513106569    Page: 2   Date Filed: 07/07/2015


                                 No. 14-50774

substantively unreasonable because the application of the statutes of
convictions and guidelines produced an excessive sentence that effectively
punished him twice for the same conduct, i.e. the trafficking of firearms. He
also argues that the 240-month sentence fails to take into account his difficult
childhood and the age of his prior conviction.
        Reyes does not dispute that his 240-month sentence was imposed within
a properly-calculated guidelines range. Thus, a presumption of reasonableness
applies to his sentence. See United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006).     Reyes’s mere disagreement with the applicable statutes of
convictions and guidelines is insufficient to demonstrate that his sentence is
substantively unreasonable. Insofar as Reyes contends that the district court
failed to take into account his personal history and characteristics, these
factors do not require a district court to impose a sentence lower than a
guideline range sentence. See United States v. Ruiz, 621 F.3d 390, 398 (5th
Cir. 2010).     The district court heard defense counsel’s arguments, but
apparently determined that a sentence within the advisory guidelines range
would provide an “adequate . . . fair and reasonable sentence.”           Reyes’s
disagreement with the district court’s evaluation of the sentencing factors is
not sufficient to rebut the presumption of reasonableness. See Ruiz, 621 F.3d
398.
        AFFIRMED.




                                       2